DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 13 May 2022 amends claims 1-14, 16, 17, and 20. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “Upon approval of the terminal disclaimer, these rejections will be moot and should be withdrawn.” This argument has been fully considered and is persuasive. The previous non-statutory double patenting rejections have been withdrawn.
Applicant argues, “Thus, the amended claims clarify the notion discussed in detail in the specification regarding a number trust values being known for a particular entity and determining, when an activity of an entity is recognized, whether the entity is authorized to perform that activity based on the trust indicators. This notion is not taught, suggested, described, or otherwise rendered obvious by any of the cited references, and the cited references therefore do not teach, suggest, describe, or otherwise render obvious each and every recitation of claim 1.” This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Gupta, U.S. Publication No. 2016/0110528.
Terminal Disclaimer
The terminal disclaimer filed on 13 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,846,387 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 13 require that a generated trust score be applied to activities of the entity if the plurality of trust indicators do not include a defined trust value for the activity of the entity in the environment, which renders the claim indefinite because claims 1 and 12 specifically require that each of the trust indicators comprise a respective trust value for a respective activity. Therefore, it is generally unclear how the generated trust score would actually be utilized if the trust indicators comprise a respective trust value for a respective activity as required by independent claims 1 and 12, respectively. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 10-12, 14, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, U.S. Publication No. 2018/00336327, in view of Koukoumidis, U.S. Publication No. 2015/0148061, and further in view of Gupta, U.S. Publication No. 2016/0110528. Referring to claims 1, 12, 17, Wallace discloses a secure access provisioning system wherein a user requesting access to resources is authenticated by capturing images of the user ([0048]-[0049]: capture an image of a verified identification of the user and capture an image of the liveness identification of the user) and capturing the location at which the images were taken using the mobile phone of the user ([0049] & Figure 1, element 20 & [0056]: location data captured using GPS/near field communication device/geo-fencing/etc.) that includes a communication component (Figure 1, element 22 & [0034]: communication component can be a network interface), which meets the limitation of a networking interface, an imaging device, a processor, and a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations, capturing, by the imaging device, a plurality of images of an entity that is located in an environment comprising a proximity of the sensor and the imaging device. Facial recognition comparison is performed using the user’s facial features captured in the image ([0060]). This comparison is utilized to authenticate a user’s identity ([0044] & [0060]), which meets the limitation of determining, based on one image of the images, an identity of the entity. Once the user is authenticated, the user is permitted to access resources such as bank accounts ([0063]), which meets the limitation of determining, [based on one of the plurality of trust indicators], if the entity is trustworthy to perform the activity of the entity in the environment, if a determination is made that the activity of the entity in the environment should be allowed, initiating allowing of the activity of the entity in the environment. If authentication fails, the requested access is denied ([0061]), which meets the limitation of if a determination is made that the activity of the entity in the environment should not be allowed, initiating blocking of the activity of the entity in the environment.
Wallace discloses that the captured location information ([0056]: location data captured using GPS/near field communication device/geo-fencing/etc.), that is included along with the image data ([0049]), can include a branch office location ([0056]: where being located in a bank suggests banking activities). Wallace does not specify that the location data is captured based upon multiple captured images. Koukoumidis user device cameras that capture images of a user in order to identify specific locations that allow for the prediction of the user’s travel path and to indicate user intent ([0024] & [0026] & [0031] & [0094]: intent can include shopping at specific stores which would be considered an activity), which meets the limitation of determining, based on the plurality of images, a movement of the entity in the environment, determining based on the movement, an activity of the entity in the environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the location information of Wallace to have been captured using the context capturing procedures of Koukoumidis in order to provide an improved geofencing experience with a reduced rate of false-negative and false-positive geofence triggers as suggested by Koukoumidis ([0002]-[0003] & [0005]).
Wallace does not disclose that the captured authentication information dictates a trust indicator. Gupta discloses an authentication procedure that utilizes acquires plurality of confidence values for specific user actions ([0108] & Figure 4) for users being authenticated ([0106]), which meets the limitation of obtaining, using the identity and via the networking interface, a plurality of trust indicators that are defined for the entity, wherein each of the plurality of trust indicators comprise a respective trust value for a respective activity if performed by the entity. The plurality of confidence values are utilized to authenticate the users ([0111]), which meets the limitation of determining, based on one of the plurality of trust indicators, if the entity is trustworthy to perform the activity of the entity in the environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for authentication of Wallace to have utilized a plurality of confidence values to authenticate the actions of a particular user in order to ensure that a requested action is consistent with normal user behavior as suggested by Gupta ([0002] & [0108]).
Referring to claims 2, 14, 18, Wallace discloses that the captured image data is transmitted from the user device to a remote organization device for verification ([0042]-[0043]), which meets the limitation of sending, directed to an identity source and via the networking interface, the one image of the plurality of images. Upon authentication by the remote organization, the user is provided with information allowing access to resources ([0067]), which meets the limitation of receiving, from the identity source, identity data that indicates the identity.
Referring to claim 4, Wallace discloses that once the user is authenticated, the user is permitted to access resources over a network connection ([0028] & [0063]: resources such as organization application 17 are accessible to the user device 20 over network 2), which meets the limitation of [wherein one of the plurality of trust indicators comprises an associated trust value for the entity] accessing a resource via the networking interface.
Wallace does not disclose that the captured authentication information dictates a trust indicator. Gupta discloses an authentication procedure that utilizes acquires plurality of confidence values for specific user actions ([0108] & Figure 4) for users being authenticated ([0106]), which meets the limitation of wherein one of the plurality of trust indicators comprises an associated trust value for the entity accessing a resource via the networking interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for authentication of Wallace to have utilized a plurality of confidence values to authenticate the actions of a particular user in order to ensure that a requested action is consistent with normal user behavior as suggested by Gupta ([0002] & [0108]).
Referring to claims 5, 11, Wallace discloses capturing the location using the mobile phone of the user ([0049] & Figure 1, element 20), which meets the limitation of executing a background process to track additional movements of the entity in the environment, detecting, during the executing of the background process and based on the additional movements of the entity, a further activity of the entity in the environment.
Wallace does not specify that the authentication includes a trust indicator. Gupta discloses an authentication procedure that utilizes acquires plurality of confidence values for specific user actions ([0108] & Figure 4) for users being authenticated ([0106]). The plurality of confidence values are utilized, along with other values such as a transaction type criticality value, to authenticate the users ([0111]: transaction type criticality value can be mapped to the claimed further trust indicator), which meets the limitation of determining, based on a further trust indicator, if the entity is to be allowed to perform the further activity in the environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for authentication of Wallace to have utilized a plurality of confidence values to authenticate the actions of a particular user in order to ensure that a requested action is consistent with normal user behavior as suggested by Gupta ([0002] & [0108]).
Referring to claim 7, Wallace discloses that the captured image data is transmitted from the user device to a remote organization device for verification ([0042]-[0043]), which meets the limitation of sending, directed to an server computer and via the networking interface, the plurality of images. Upon authentication by the remote organization, the user is provided with account information allowing access to resources ([0067]), which meets the limitation of receiving, from the server computer and via the networking interface, activity data that indicates the activity.
Referring to claims 10, 15, 19, Wallace does not specify that the location data is captured based upon multiple captured images. Koukoumidis user device cameras that capture images of a user in order to identify specific locations that allow for the prediction of the user’s travel path and to indicate user intent ([0024] & [0026] & [0031]). The user intent can be determined based upon information that includes past actions and interactions at the location ([0094]: analysis of context of user data…user data can be…historical data…past actions…shopping at specific stores), which meets the limitation of accessing information that defines types of movements that correspond to activities comprising the activity, determining the activity based on the movements and the information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the location information of Wallace to have been captured using the context capturing procedures of Koukoumidis in order to provide an improved geofencing experience with a reduced rate of false-negative and false-positive geofence triggers as suggested by Koukoumidis ([0002]-[0003] & [0005]).
Claims 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, U.S. Publication No. 2018/00336327, in view of Koukoumidis, U.S. Publication No. 2015/0148061, in view of Gupta, U.S. Publication No. 2016/0110528, and further in view of Madhu, U.S. Patent No. 9,147,117. Referring to claim 3, Wallace discloses that the captured image data is transmitted from the user device to a remote organization device for verification ([0042]-[0043]).
Wallace does not specify that the remote organization is a social networking service. Madhu discloses an authentication procedure wherein a user’s facial recognition data is captured and transmitted to an evaluation system that utilizes a database of social network facial data (Col. 6, line 25- 43: evaluation system would be considered a social networking service to the extent that the evaluation system stores social network data and performs a service) in order to authenticate the user (Col. 7, lines 49-64 & Figure 3B step 326: client system receives authentication result from evaluation system in the form of a score), which meets the limitation of wherein the identity source comprises a social networking service. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the facial recognition comparison of Wallace to have been performed using social network data in order to combat the risk of identity theft and fraud in a manner that protects the privacy of data as suggested by Madhu (Col. 4, lines 42-52).
Referring to claim 6, Wallace discloses that the captured image data is transmitted from the user device to a remote organization device for verification ([0042]-[0043]).
Wallace does not specify that the remote organization is a web search engine. Madhu discloses an authentication procedure wherein a user’s facial recognition data is captured and transmitted to an evaluation system that utilizes a online image search (Col. 6, line 25- 43 & Col. 7, lines 28-30) in order to authenticate the user (Col. 7, lines 49-64 & Figure 3B step 326: client system receives authentication result from evaluation system in the form of a score), which meets the limitation of wherein the identity source comprises a web search engine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the facial recognition comparison of Wallace to have been performed using online image search in order to combat the risk of identity theft and fraud in a manner that protects the privacy of data as suggested by Madhu (Col. 4, lines 42-52).
Claims 8, 9, 13, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, U.S. Publication No. 2018/00336327, in view of Koukoumidis, U.S. Publication No. 2015/0148061, in view of Gupta, U.S. Publication No. 2016/0110528, and further in view of Tussy, U.S. Publication No. 2016/0063235. Referring to claims 8, 16, 20, Gupta does not specify that one of the plurality of confidence values is established for a geographic location. Tussy discloses a user authentication procedure that utilizes a correspondence level that is dynamically determined based upon captured information such as GPS information of the mobile device ([0099]-[0100]), which meets the limitation of wherein the one of the plurality of trust indicators comprises a trust value that is defined for a particular geographic location, and wherein the environment is located at the geographic location. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for authentication of Wallace to have utilized a confidence level as disclosed in Tussy in order to provide an adaptive authentication procedure that adjusts to users gestures and physical features in a manner that is not rigid as suggested by Tussy ([0194-[0195]).
Referring to claims 9, 13, Wallace does not disclose that the authentication includes a trust score generated from other indicator values. Tussy discloses a user authentication procedure that utilizes a correspondence level in order to determine whether or not the authentication procedure is successful ([0098]-[0102]: correspondence level would read on the claimed trust score) wherein the correspondence level is generated as a result of combining multiple parameters having their own match rates ([0102]: the multiple parameters would read on the claimed trust indicators as defined for claim 9, i.e., do not include a defined trust value.), which meets the limitation of generating, based on the plurality of trust indicators comprising, a trust score for the entity, wherein the trust score defines a trustworthiness of the entity in general, and wherein the trust score is applied to activities of the entity if the plurality of trust indicators do not include a defined trust value for the activity of the entity in the environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for authentication of Wallace to have utilized a confidence level as disclosed in Tussy in order to provide an adaptive authentication procedure that adjusts to users gestures and physical features in a manner that is not rigid as suggested by Tussy ([0194-[0195]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437